      Case 1:18-cv-02253-LLS Document 171 Filed 12/02/20 Page 1 of 1
       Case 1:18-cv-02253-LLS Document 168 Filed 11/30/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------x
CHANEL, Inc.
                                                            Case No. 18-cv-2253 (LLC)
                  Plaintiff,
                                                            NOTICE- OF
                                                                     •.

         V.                                                 WIT        AL
                                                                          <USD<                                      :-:.
                                                                                                                        '
WGACA, LLC, et al.                                                   . DOC        .                                   I
                                                                          El3 .                                       I
                  Defendants.                                                         ..                 !   rtED I
-------------------------------------------------------x         {   ·~~~\PPC ": -                            ~'
                                                                      _PATF       r:        !~/ 'd--/   20-
         PLEASE TAKE NOTICE that third-party Rago :Br.~thers Sh; -& Leather Repair -·                            ,

withdraws its letter motion dated November 20, 2020 seeking cost shifting.


Dated: Bronxville, New York
       November 30, 2020

                                                      Michelle Rago, Esq.
                                                      4 7 Merriam A venue
                                                      Bronxville, New York 10708
                                                      Tel: (914) 441-887

                                                      Attorney for Rago Brothers


TO:      Ted Max, Esq.
         Sheppa rt Mullin
         1901 Avenue of the Starts, Suite 1600                                             j,o D-'\/4~ .
         Los Angeles, California 90067-6017
                                                                                                 ~ L. :LJ--~~
         Attorneys for Plaintiff


         Thomas S. Kidde, Esq.
         Lewis Brisbois
         633 West 5 th Street, Suite 4000
         Los Angeles, CA 90071

         Attorneys for Defendants
